        Case 1:20-cr-00162-JPO Document 42 Filed 11/13/20 Page 1 of 2




  U}llTED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEIi' YORK
  - · - · - - · - · · · · · · · - · · · · · ••••••••••••••..•••••••••••••••••••• X
  UNITED STATES OF AMERIC i\
                                                                                     WAIVER OF RIGHT TO m :
                                                                                     PR£SENT AT CRIMINAL
  SCOTT IANGINI.                                                                     PROC£EDING

                                                                                      S2 20 CR 162 (JPO)
                                                Defendant.
  -------··-··--······--·············-·X

             I have been gh·en a copy o f the indictment containing lhc charges ngoinsl me and have reviewed it

 with m y attorney, I understand that I hn\'c a righl to nppeur before a juUgc in a courtroom in the Southern

 District o f New York to confim1 that I ho,•c received nnd reviewed the indictment; to have the indictment

 read aloud to me
               . if I. wish; and to enter a pica o f either guilty or not guilty before the judge. After
 consultation with m y at1orriey, I wiSh lo plead not guilty. By signing this document, I wish to· advise the

 court o f the following. I willingly give up my right to appear in a courtroom in the Southern District o f

 l \ e w Y o r k to advise the court that:


                        I)          I have received and reviewed a copy o f the indictment.
                        2)          I do not need the judge to read the indictment aloud to me.
                        3)          I plead not guilty to the charges against me in the indictment.

            I further understand that I have a right to be present at all conferences concemlng this indictment

 that are held by a judge in the Southern District ofNew York, unless the conference involves only a question

o f law. I undersund that at these conferences the judge may, among other things, I) set u schedule for the

case including the date at which the trial will be held, aml 2) detennine whether, under the Speedy Trial

Act, certain periods o f time should be properly excluded in setting the time by which the trial must occur.

J have discussed these issues with my altorney and wish to give up my right to be present at the conferences,

B)' signing 1his document, J wish to advise the court thnt I willingly give up my right to be present ut th�

conferences in my case fur the period <Jf timc in which ucccs'i 10 1hc co11rthot1:ic hu.'t bt:cn restricted on
           Case 1:20-cr-00162-JPO Document 42 Filed 11/13/20 Page 2 of 2




  thr rir0c-cetlinp,1- ('\'Cn lhflll h I \\'ill 1ll\l ht' JW(' (')ll,




                           S(,\\           1l-.l/1 )C,;rJ1
                         11r int Nn1nc


              I hcf\ h nllinn 1hnt I nm nwnre l ) f m l,hlignlh\11 In di cu s with my client the chnrgcs contained in
                     1




   !hi.'.' indictm m.11, clii:nt'1- rip.hti-. h1 nttc1\\I nnd pnr1kipatc in the crimirnll proceedings 1.mcompnssed by this

   waiver. :rnd thi':> wnivcr t\,m1. l nfli1111 lhl\l my di nt J..1mwi11 ly 11ntl vnhmlnrily conscnls to lhe proceedings

   l ing.. hdd in m .cli1,m1'!.. nb:-cncc. I " ill infonn m r client ofwhnt trnnspires nt_the pn.,ccccJings nn<l provide

    my dicnt with a cop ,,f the 11:-1n crip1 tl(thc procccllings, if rcqu stcd.


    Date:
                           Signj.tU of Defense Counsel




     Accepted:

                                     N/V.
                            H . J. Poul Oetken
                            Dnte:              f!,I                     z_l)7_D




l --- --
                                                                            2
